United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2952
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

  Christin Isaiah Barnes, also known as Christin Barnes-Sewell, also known as
                             Christin Sewell-Barnes

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
             for the Eastern District of Missouri - Cape Girardeau
                                ____________

                           Submitted: March 18, 2018
                             Filed: March 22, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Christin Barnes directly appeals after he pleaded guilty to methamphetamine
distribution offenses, and the district court1 sentenced him below the calculated
Guidelines range. His counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), suggesting that the sentence is
substantively unreasonable. After careful review, we conclude that the district court
did not impose a substantively unreasonable sentence. See United States v. Salazar-
Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate review of sentencing
decisions); see also United States v. Torres-Ojeda, 829 F.3d 1027, 1030 (8th Cir.
2016) (where defendant was sentenced below advisory Guidelines range, it is nearly
inconceivable that district court abused its discretion in not varying downward still
further).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-